Citation Nr: 1726296	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  12-25 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Service connection for a bilateral knee disability, to include arthritis, osteophytes, cartilage loss, abnormal bone marrow signal, and medial meniscus tear.


REPRESENTATION

Appellant represented by: Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In a June 2015 decision, the RO granted service connection for the Veteran's bilateral hearing loss.  As such, that matter is no longer before the Board.

In November 2016, the Veteran testified in a hearing conducted by videoconference before the undersigned Veterans Law Judge.  During a conference conducted before the hearing, the Veteran attempted to raise a claim for an increased rating for his service-connected hearing loss.  Effective March 24, 2015, VA amended its rules as to what constitutes a claim for benefits.  VA now requires that claims be made on a specific claim form prescribed by the Secretary, which is available online or at the local Regional Office.  See 79 Fed. Reg. 57660  (Sept. 25, 2014).  The Veteran was advised at the hearing that if he wishes to file a claim, he is required to do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon a preliminary review of the record, the Board has determined that further development is necessary.

In disability compensation claims VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or manifested during an applicable presumptive period, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record reflects that the Veteran suffers from arthritis of the knees and that he may have had a partial meniscectomy or a remote tear of the medial meniscus in the past.  After suffering an injury in December 2010, the Veteran underwent an MRI in June 2011 which revealed tricompartmental degenerative arthropathy, tricompartmental osteophytes, and articular cartilage loss.  The Veteran contends that his current disability was caused by an injury he sustained when he fell on a ship during active service.  Although he did not seek treatment for any injury he may have sustained when he fell, he testified at the hearing in this matter that he has been feeling pain in his knees continuously ever since he fell in service.  The record does not reflect that the Veteran attended a VA examination related to his knee disability, and there is no adequate medical opinion of record regarding whether his current disability is related to his active service.  Therefore, as there is an indication that the Veteran's currently disability may be associated with service but insufficient medical evidence in the record, this matter should be remanded to obtain a VA examination regarding the etiology of the Veteran's current knee disability.

On remand updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after August 2012.

2.  After any records requested above have been obtained, the AOJ should contact the Veteran and schedule a VA examination to determine:

a) Whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability, including any current arthritis, osteophytes, cartilage loss, abnormal bone marrow signal, or medial meniscus tear or damage, was caused by or aggravated by an in-service injury or event, or whether symptoms of his arthritis manifested within one year of service.

b) Whether it is at least as likely as not (50 percent probability or greater) that any current right knee disability, including any current arthritis, osteophytes, cartilage loss, abnormal bone marrow signal, or medial meniscus tear or damage, was caused by or aggravated by an in-service injury or event, or whether symptoms of his arthritis manifested within one year of service.

A rationale for all opinions should be provided.

3. The AOJ shall then take such additional development action as it deems proper with respect to the claim.  When the development requested has been completed, the case should again be reviewed re-adjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




